The Civil Service Commission of Ohio placed the position of county visitor of Athens county in the classified civil service. The relatrix passed a competitive examination, was certified on an eligible list, was appointed by the juvenile judge and was assigned to aid-to-dependent-children work.
She continued in that position until the juvenile judge discharged her by letter stating she was removed as county visitor because of unsatisfactory work. The state Civil Service Commission was notified and entered her removal upon its records. The duties formerly performed by relatrix were assigned to another employee of the Juvenile Court who was not in the classified service.
The relatrix contended the respondent failed to comply with Section 486-17a, General Code, which requires giving of reasons for removal and affording a reasonable time to file an explanation.
The respondent maintained that the position occupied by the relatrix was not within the classified service by reason of Section 1639-18, General Code (117 Ohio Laws, 525), which authorizes the appointment of necessary employees to serve during the pleasure of the juvenile judge.
The relatrix challenged the power of the General Assembly, by the enactment of Section 1639-18, General Code, to declare exempt a position previously determined by the Civil Service Commission to be in the *Page 26 
classified civil service. Also the validity of that section was assailed as conflicting with Section 10, Article XV of the Constitution, and the civil service laws of the state.
The Court of Appeals having based its decision uponEllis v. Urner, 125 Ohio St. 246, 181 N.E. 22, its judgment is affirmed.
Judgment affirmed.
WEYGANDT, C.J., DAY, ZIMMERMAN, WILLIAMS, MATTHIAS and HART, JJ., concur.